Citation Nr: 0304852	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  99-04 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of cellulitis 
of the feet and ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied service connection for cellulitis of the feet and 
ankles.  In September 2000, the Board remanded the case to 
the RO for the development of additional evidence.  The RO 
completed the requested development, and returned the case to 
the Board for appellate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Cellulitis of the feet and ankles treated during service 
was acute and transitory, and resolved without residual 
pathology.

3.  Current pain and swelling of the feet and ankles first 
manifested many years after service and is not related to a 
disease or injury in service.


CONCLUSION OF LAW

No chronic residuals of cellulitis of the feet and ankles 
were incurred or aggravated in service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326 (2002).  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  See 
id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains service and VA 
medical records, including reports of recent examinations.  
In September 2000, the Board remanded the case for the 
development of additional evidence.  The RO completed the 
development requested by the Board.  The veteran has not 
reported the existence of any relevant evidence that is not 
associated with the claims file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with rating decisions 
dated in June 1998 and November 1998, a December 1998 
statement of the case (SOC), the September 2000 Board remand, 
and a November 2002 supplemental statement of the case 
(SSOC).  These documents together relate the law and 
regulations that govern the veteran's claim.  These documents 
list the evidence considered and the reasons for the 
determinations made regarding that claim.  In letters sent in 
2000 and 2002, the RO informed the veteran and his 
representative of the type of evidence needed to support his 
claim, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.

II.  Service Connection for Residuals of Cellulitis of the 
Feet and Ankles.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002).

On the report of the veteran's December 1974 service entrance 
examination, his feet and lower extremities were marked as 
normal.  In July and August 1975, the veteran was seen on 
several occasions for symptoms affecting his feet and ankles.  
He was noted to have blisters, swelling, redness, tenderness, 
and warmth to the touch on both feet and both ankles.  He 
also had a fever.  The diagnosis was cellulitis.  The 
veteran's service medical records do not show any complaints 
or treatment involving the feet or ankles after August 1975.  
The veteran's feet and lower extremities were marked as 
normal on the report of the March 1979 service separation 
examination.

In January 1998, the veteran filed a claim for service 
connection for cellulitis of the feet and ankles.  On VA 
examination in April 1998, the veteran reported having had 
cellulitis of his feet and ankles during service in 1975, as 
a result of abrasions from his boots during training.  He 
reported that he had been hospitalized and treated with 
intravenous antibiotics, and had recovered completely.  He 
stated that he had been doing well until 1989 or 1990, when 
he noticed throbbing, numbness, and pain in his feet, worse 
with prolonged standing or walking.  The examiner found no 
evidence of cellulitis at the time of the examination.  The 
feet and ankles had full ranges of motion.  The feet had 
capillary refill of less than 1.5 seconds, and normal 
sensation, skin texture, and hair growth. 

The examiner noted that the veteran's service medical records 
were not available for review, but that the veteran's 
description of the condition during service was consistent 
with severe cellulitis.  The examiner opined that it was 
likely that the veteran had incurred some microvascular 
damage at the time of his severe cellulitis.  The examiner 
indicated that such damage was similar to microvascular 
damage from cold weather, injury, or frostbite.  With age and 
with a history of smoking, the examiner opined, the veteran's 
blood flow and vascular delivery decreased, leading to his 
symptoms of pain with prolonged standing.  The examiner 
indicated that the disorder could be expected to worsen over 
the next ten years, with greater pain, occurring after 
shorter periods of standing, and taking longer for the 
symptoms to be relieved.

In 1998, two persons who knew the veteran through work wrote 
that he appeared to have constant pain in his feet, requiring 
him to stop activity and rest his feet several times a day.

In the September 2000 Board remand, the Board requested a new 
medical examination of the veteran, and a medical opinion as 
to whether it is at least as likely as not that a current 
disorder of the feet and ankles is related to the cellulitis 
treated during the veteran's service.

In the report of a July 2002 VA orthopedic examination, the 
examiner indicated that he had reviewed the veteran's claims 
file prior to the examination.  The examiner observed that 
the veteran's feet had skin that was slightly cool to the 
touch, and no lesions.  The heels had no varus or valgus 
angulation.  There was excellent capillary refill, and 
posterior tibial pulses were +2 and symmetric.  Sensory 
testing revealed diminished appreciation to pinprick in the 
dorsal and plantar aspects of both feet below the ankles.  
Muscle testing showed normal strength.  Gait was normal.  The 
examiner reported that he was unable to clinically correlate 
the veteran's current complaint and clinical findings to any 
specific disorder.  The examiner recommended consultation 
with a dermatologist, and electromyogram/nerve conduction 
studies.

Electromyography/nerve conduction studies performed in August 
2002 produced a normal study, with no evidence of neuropathy.  
In October 2002, a VA dermatologist reviewed the veteran's 
claims file, including the service medical records from 1975, 
and the reports of the other 2002 VA examinations.  The 
dermatologist reported the impression that the discussion in 
the 1998 VA examination of microvascular damage was 
hypothetical, and not borne out by medical literature.  The 
dermatologist stated that any peripheral neuropathy lasting 
thirteen years, and related to cellulitis 27 years earlier, 
would be shown by objective findings of skin changes, hair 
loss, discoloration, or electromyography findings.  The 
dermatologist noted that the normal electromyography and 
nerve conduction studies ruled out peripheral neuropathy.  
"It is therefore my impression," the dermatologist wrote, 
"that [the veteran's] current complaints are not in any way 
related to the cellulitis from 27 years ago."

The veteran was treated for cellulitis of the feet and ankles 
in service in 1975, but no residual disorder of the feet or 
ankles was found on his separation examination in 1979.  The 
veteran indicated that he noticed his current symptoms of the 
feet and ankles in 1989 or 1990.  A physician who examined 
the veteran in 1998, but did not have access to the veteran's 
medical records, opined that it was likely that the 
cellulitis in service had produced microvascular damage that 
had led to the symptoms that developed in later years.  The 
dermatologist who reviewed the records in 2002 refuted the 
conclusion of the 1998 examiner, and concluded that the 
current symptoms were not related to the cellulitis in 
service.

Because the dermatologist reviewed the medical records, and 
provided a detailed explanation for the conclusions reached, 
the Board finds that the dermatologist's conclusions are more 
convincing than those of the 1998 examiner.  Taking into 
consideration the more convincing medical opinion, and the 
absence of evidence of symptoms at separation from service 
and for many years after service, the preponderance of the 
evidence is against a finding that the current symptoms of 
the feet and ankles were incurred in service.  Therefore, the 
service connection claim is denied.


ORDER

Entitlement to service connection for residuals of cellulitis 
of the feet and ankles is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

